Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16,20,23-30,33,35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Support for a standard deviation less than or equal to 32 cannot be found in the disclosure. Support for only a standard deviation 32 at an average strength of 729 is provided in Table 1.
Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16,20,23-30,33,35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rossiquet et al (20150111718). “Silicon Carbide” Wikipedia is used as evidence.
	Rossiquet et al teach a silicon carbide body containing an oxide phase essentially at the boundaries.
	With respect to claims 16,29 and 35 a grain size of .5 microns is taught.
With respect to claims 16,29 and 35 it would be expected the maximum grain size would be less than 10 microns with an average grain size of .5 microns being taught,  absent tangible evidence to the contrary. 
With respect to claim 30, the amount of SiC is 92-98% (Table 3) the remainder being secondary phases. 
With respect to claims 20 and 33 a phase including Al2O3 and SiO2 is taught.
	With respect to the flexural strength, and the properties of claims 23-29, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

	With respect to claim 35 the powders are mixed and sintered.
	With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, 
Although the Rossiquet et al do not disclose a majority of the second phase being located at triple boundary regions, the claimed property is deemed to naturally flow from the structure in the prior art combination, since Rossiquet et al teaches an invention with a substantially similar structure and chemical composition as the claimed invention and made by similar processes, namely, powders are formed from the SiC and the oxide phase and sintered. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, as well as the processes appear to be the same, the burden is properly shifted to applicant to show otherwise.
Claim(s) 16,20,23-30,33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwetz et al (6,531,423). “Silicon Carbide” Wikipedia is used as evidence.
Schwetz et al teach a sintered silicon carbide body including a rare earth-Al-Si-O phase (claim 1). Examples 5 and 6 have a mean grain size of 1.5 to 1.8 microns.  The powder has a maximum preferred size of 5 microns (column 8, lines 8-11) .  Upon sintering there is minimal grain growth (column 10, lines 24-30) so it would be expected that the maximum grain size is less than 10 microns as well as Figure 2 shows grains 
With respect to claim 30, the amount of SiC is 92-98% (Table 3) the remainder being secondary phases.
With respect to claim 20 the secondary phase includes rare earth-Si-Al-O (column 6, lines 56-62).
With respect to the flexural strength, count index and pixel, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, see page 4, paragraph 6.  Schwetz et al sinters at 2100°C or higher, see Table 1.
Response to Arguments
Applicant's arguments filed 0214/2022 have been fully considered but they are not persuasive.
Applicants argument that the relationship among strength, treatment temperature and time are not predictable therefor there is no reason to believe the processes of Rossiquet and Schwetz would produce the same results as the claimed invention. 

Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, as well as the processes appear to be the same, the burden is properly shifted to applicant to show otherwise.
The sintered bodies of Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, as well as the processes appear to be the same, the burden is properly shifted to applicant to show otherwise.
The sintered bodies of Rossiquet and Schwetz have similar densities, compositions and grain sizes of that claimed. 
Furthermore, applicants appear to rely upon example S6 for showing of the flexural strength however this example is not considered to be commensurate in scope with the claims. Example S6 uses a mixture of 96% SiC and 4% Al2O3 while the ranges 2O3 but merely recite oxide. Example S6 cannot be considered to be commensurate with a body having 70wt% SiC and 30wt% of any oxide. Furthermore, example S6 has an average grain size of 1.10 microns and a maximum grains size of 4 microns while the claims allow for an average grain size as high as 2 microns and a maximum of 10 microns again example S6 is not commensurate in scope with the claims. 
Any showing must be commensurate in scope with the claims.  See In re Boesch 205 USPQ 215 and M.P.E.P.715.02.
Also, paragraph [0213] of the PGPUB states example S6 has an average strength of 440 MPa which contradicts Table 1.
It is agreed that Schwetz teaches a core shell structure however the instant claims do not exclude a core shell structure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg